 


109 HR 1710 IH: Internet Police Protection Act of 2005
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1710 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Weiner introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to protect individuals performing certain Federal and federally assisted functions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Internet Police Protection Act of 2005. 
2.Protection of individuals performing certain Federal and federally assisted functions 
(a)OffenseChapter 7 of title 18, United States Code, is amended by adding at the end the following: 
 
117.Protection of individuals performing certain Federal and federally assisted functions 
(a)Whoever knowingly makes restricted personal information about a covered official publicly available through the Internet shall be fined under this title and imprisoned not more than 5 years, or both. 
(b)It is a defense to a prosecution under this section that— 
(1)the defendant is a provider of Internet services and did not knowingly participate in the offense; or 
(2)the covered official gave permission to make the restricted personal information publicly available. 
(c)As used in this section— 
(1)the term restricted personal information means, with respect to an individual, the Social Security number, the home address, home phone number, mobile phone number, personal email, or home fax number of, and identifiable to, that individual; 
(2)the term covered official means— 
(A)an individual designated in section 1114; 
(B)a public safety officer for a public agency (including a court system), that receives Federal financial assistance, of an entity that is a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States, an Indian tribe, or a unit of local government of that entity; or 
(C)a grand or petit juror, or other officer in or of any court of the United States, or an officer who may be serving at any examination or other proceeding before any United States magistrate judge or other committing magistrate; 
(3)the term public safety officer means an individual serving a public agency in an official capacity, with or without compensation, as a judicial officer, as a firefighter, as a chaplain, or as a member of a rescue squad or ambulance crew; 
(4)the term judicial officer means a judge or other officer or employee of a court, including prosecutors and corrections, probation, and parole officers; and 
(5)the term firefighter includes an individual serving as an official recognized or designated member of a legally organized volunteer fire department and an officially recognized or designated public employee member of a rescue squad or ambulance crew.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
117. Protection of individuals performing certain Federal and federally assisted functions.  
 
